Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 8, 2019

                                      No. 04-19-00760-CV

                         IN THE INTEREST OF K. E. H., A CHILD,

                 From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 03-10-16641-CV
                          Honorable Kelley Kimble, Judge Presiding


                                         ORDER

        Brian Griffin filed a notice of appeal of the trial court’s order signed September 18, 2019.
The notice of appeal was due October 18, 2019, thirty days after the order was signed, or a
motion for extension of time to file the notice of appeal was due fifteen days later. See TEX. R.
APP. P. 26.1, 26.3. Griffin mailed his notice of appeal to the trial court clerk, where it was
received and filed stamped October 25, 2019. The envelope containing the notice of appeal
bears a postmark date of October 22, 2019. A document filed by mail is timely only if it is
deposited in the mail on or before the last day for filing. TEX. R. CIV. P. 5; TEX. R. APP. P.
9.2(b)(1)(C). Griffin did not file a motion for extension of time to file the notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 615 (1997). However, the appellant must offer a reasonable
explanation for failing to file the notice of appeal timely. See id.; TEX. R. APP. P. 26.3,
10.5(b)(1)(C); see also Hone v. Hanafin, 104 S.W.3d 884, 886-87 (Tex. 2003) (holding “a
reasonable explanation” is any plausible statement of circumstances indicating that failure to
timely file was not deliberate or intentional, but was the result of inadvertence, mistake or
mischance, and that “any conduct short of deliberate or intentional noncompliance qualifies as
inadvertence, mistake or mischance”).

        We therefore order a response is due from Griffin by December 2, 2019, offering a
reasonable explanation for failing to file the notice of appeal timely. If appellant fails to
satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P.
42.3(c).

       All deadlines in this appeal are suspended until further order of the court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court